Proceeding instituted in this court pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated July 19, 1979, which affirmed an order of the State Division of Human Rights finding no probable cause to believe that the State University of New York at New Paltz was guilty of an unlawful discriminatory practice based on creed. The petitioner charged his employer, State University of New York at New Paltz, with discrimination against his Orthodox Jewish faith in scheduling his courses and in denying him a promotion. The State Division of Human Rights (division) found no probable cause to believe that petitioner had been discriminated against. Its conclusion was based on findings that: “The respondents did make attempts to make accomodations to the complainant’s religious observances, as they have done in the past with him, in regard to the scheduling of his classes. The complainant failed to supply the respondents with a requested list of the dates during which his religion required his absence in teaching. The complainant failed to follow correct administrative procedures in regard to his request for promotional consideration. The board affirmed.” The division conducted an adequate investigation and provided petitioner ample opportunity to present his case. Its determination of no probable cause was supported by substantial evidence. Determination confirmed, and petition dismissed, without costs. Kane, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.